Foote, J. (dissenting):
I agree that the so-called Thirteenth street as delineated on the Gosseline map is not a public street at the place in question. But I dissent from the holding of the majority of the court that private easements therein at this point existed in favor of either of the petitioners Holmes or Foley. There is no proof of "private easements in favor of any one else. None of the deeds in either Foley or Holmes’ chain of title conveyed their lands as abutting upon Thirteenth street, or expressly or by implication granted easements therein for street purposes or as a private way.
As to Foley he derived his title according to the Garvey subdivision as shown on the Alderman map, and in his deed plaintiff’s lot No. 3 was expressly excepted as private property and not as a street, and Foley proceeded to convey portions of his property according to this Alderman map, thereby recognizing the resubdivision which eliminated Thirteenth street as a street at this point.
As to Holmes, whose lands are immediately south of plaintiff’s, a dwelling house thereon has occupied the bed of what would be Thirteenth street for nearly forty years prior to the beginning of this controversy, and a fence has been main*326tained across the supposed Thirteenth street along plaintiff’s south line. Holmes’ property, which consists of about four acres, was conveyed to his remote grantors throughout the chain of title by boundaries which did not in terms or by implication recognize Thirteenth street as a public street or private way, and which, as I think, effectually revoked or withdrew any prior offer to dedicate such a street to public use. The occupation.by Holmes and his grantors of the land has been distinctly adverse to the existence of either a street or private way through his property so as to effectually have extinguished any private easements therein if they ever existed.
Plaintiff’s dwelling house has stood in the bed of this alleged street for more than twenty-two years before the city undertook to open this street, and I think there has been an adverse possession by plaintiff and his grantor sufficient to bar any right of way across his property in favor of the Holmes property, if there ever was one.
But even if a private easement for a way does exist in favor of the Holmes property, that would not justify the city in entering upon plaintiff’s property and tearing down his dwellings. The city was clearly in the wrong in attempting to do this, and I think has been properly enjoined from so doing, whether there are private easements or not. Neither Holmes nor Foley are parties to this action or bound by the decision herein, and I think we should not in this action undertake to enforce any private property rights which they may have as against the plaintiff.
The facts upon the last trial are not materially different from the facts upon the former trial, except that it now appears that the Gosseline map was made by authority of the then owners of the property, and I am of opinion that the decision of the Court of Appeals in this case (210 N. Y. 168) settled the questions involved adversely to the contentions of the city, and that we should affirm the judgment rendered in plaintiff’s favor upon the last trial.
Hubbs, J., concurred.
Judgment affirmed, with costs, unless the defendant shall pay to the plaintiff the- nominal damages and the costs of this *327action, including the costs of this appeal, upon receiving a conveyance from the plaintiff of his right, title and interest in the lands described in the complaint for street purposes only, so far as they are included within the bounds of Thirteenth street and permit the plaintiff a reasonable time to remove the building from said lands. The time within which such damages and costs are to be paid and the house removed to be fixed in the judgment which may be settled on two days’ notice.